20-11316-shl         Doc 57      Filed 07/23/20 Entered 07/23/20 21:10:25                    Main Document
                                               Pg 1 of 3




BALLON STOLL BADER & NADLER, P.C.
729 Seventh Avenue
New York, NY 10019
Telephone: (212) 575-7900
Facsimile: (212) 764-5060
Vincent J. Roldan
vroldan@ballonstoll.com

Proposed Attorneys for Debtor


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------X
                                                                  Chapter 11
In Re:
                                                                  Case No.: 20-11316
         MEZZ57TH LLC et al.
                                                                  (Jointly Administered)
                                    Debtor
-------------------------------------------------------X



     SUPPLEMENTAL DECLARATION OF VIJAR KOHLI IN SUPPORT OF
APPLICATION FOR ENTRY OF AN ORDER AUTHORIZING THE RETENTION OF
GOLDEN DOOR SERVICES LLC AS CONSULTANTS EFFECTIVE NUNC PRO TUNC
                     TO THE PETITION DATE

         I, Vijar Kohli, declare, certify, verify and/or state under penalty of perjury of the laws of

the United States of America, pursuant to 28 U.S.C. §1746, as follows:

         1.      I am a principal at Golden Door Services LLC (“Golden Door”), located at 572

Broad Street, Newark NJ 07102.

         2.      I submit this supplemental declaration in support of the Debtors’1 Application for

Entry of an Order Authorizing the Retention and Employment of Golden Door as consultants

Nunc Pro Tunc to the Petition Date (the “Application”). Except as otherwise noted, I have

personal knowledge of the matters set forth herein.

1
 Mezz57th LLC (the “Operating Debtor”) and John Barrett Inc. (“JBI”) are collectively referenced herein as the
“Debtors.”
20-11316-shl       Doc 57   Filed 07/23/20 Entered 07/23/20 21:10:25           Main Document
                                          Pg 2 of 3



                               SERVICES TO BE PROVIDED

       3.      In addition to the tasks set forth in the Application and my June 22, 2020

declaration in support (the “Prior Declaration”), I am being retained to include supervise staff,

prepare monthly operating reports, and a 13 week cash flow with comparison to actual.


                            PROFESSIONAL COMPENSATION

       4.      As set forth in the Engagement Letter attached to the Application, Golden Door’s

requested compensation for professional services rendered to the Debtors shall be $1,200.00 per

week plus reasonable out of pocket expenses. Golden Door does not currently intend to bill for

travel expenses relating to commuting in and out of Manhattan. In the unlikely event Golden

Door is asked to travel outside the New York City tri-state area, it will document these expenses

and seek approval from the Bankruptcy Court.

       5.      Golden Door intends to provide approximately 15 hours of financial advising

services per week, or approximately 5 hours per day 3 days per week. I will record my time in ¼

hour increments.

                     COMPENSATION RECEIVED FROM DEBTOR

       6.      Prior to the Debtors’ bankruptcy filing, I received $20,400 in fees plus a $10,000

retainer. As of the petition date, the balance of this pre-petition retainer was $5,500. I have so

far received $10,800 after the petition date from the Debtors (not drawn from the pre-petition

retainer). As of the Petition Date, the Debtors did not owe Golden Door any fees.




                                                                                                2
20-11316-shl        Doc 57   Filed 07/23/20 Entered 07/23/20 21:10:25            Main Document
                                           Pg 3 of 3



       I declare under penalty of perjury under the laws of the United States that the foregoing is

true and correct.

Dated: New York, New York
       July 21, 2020

                                                     _____/s/ Vijar Kohli_____
                                                            VIJAR KOHLI




                                                                                                 3
